Exhibit 10.8

 

LOGO [g415498g29h75.jpg]

INDUSTRIES INC.

FISCAL YEAR 20__

MANAGEMENT INCENTIVE PLAN



--------------------------------------------------------------------------------

AEP INDUSTRIES INC.

FISCAL YEAR 20[    ] MANAGEMENT INCENTIVE PLAN

ADMINISTRATION

The Fiscal Year 20    Management Incentive Plan (the “MIP” or “Plan”) will be
administered by the Compensation Committee of the Board of Directors (the
“Compensation Committee); provided, that, the Compensation Committee may
delegate any of the foregoing powers to the Chief Executive Officer (CEO) or the
Chief Financial Officer (CFO) of the Company or the Board of Directors, if
(i) such delegation would not limit the deductibility of Plan awards under
Section 162(m) of the Internal Revenue Code of 1986, as amended, or any
successor law (“Section 162(m)”) or (ii) the Compensation Committee determines
it is in the best interests of the Company not to comply with the
performance-based exception specified in Section 162(m) (the Compensation
Committee, together with the CEO, CFO or Board to the extent delegated such
powers pursuant to this section, the “Administrator”).

The awards payable under this Plan are intended to qualify as “performance based
compensation” within the meaning of Section 162(m), so that the Company’s
payment of awards under the Plan are tax deductible.

Subject to the terms of the Plan, applicable law and the listing standards of
the Nasdaq Global Stock Market (or other national securities exchange, as
applicable), the Administrator is authorized to interpret the Plan, to make,
amend and rescind any rules and regulations relating to the Plan and to make all
other determinations necessary or advisable for the Plan’s administration,
including, without limitation in order to comply with the performance-based
exception of Section 162(m). Interpretation and construction of any provision of
the Plan by the Administrator will be final and conclusive.

PLAN OVERVIEW

Each participant will have a target incentive opportunity, stated as a
percentage of salary (a “bonus target”). An earned bonus will be 0% to 200% of
the individual’s bonus target based on MIP Adjusted EBITDA compared to the MIP
Earnings Target.

The performance goal for each participant is dependent upon job classification,
with the intent to capture that portion of the Company’s business the
performance of which a participant can reasonably influence. Certain executive
officers will have a performance goal related to the Company as a whole, while
other participants will have a performance goal related to various segments or
divisions of the Company’s operations.

 

- 2 -



--------------------------------------------------------------------------------

MIP EARNINGS TARGET AND MIP ADJUSTED EBITDA DEFINED

The MIP Earnings Target is based upon budgeted MIP Adjusted EBITDA, plus an
additional dollar amount (recommended by management based on subjective factors)
to further motivate MIP participants.

MIP Adjusted EBITDA is defined as net income before interest expense, income
taxes, depreciation and amortization, discontinued operations, non-core business
operating income, annual change in LIFO reserve, gain or loss on disposal of
property, plant and equipment, non-operating income (expense) and share-based
compensation expense, all as adjusted to remove foreign exchange effect.

CALCULATION PROCEDURES FOR MIP ADJUSTED EBITDA

The following procedures will be utilized in calculating MIP Adjusted EBTIDA:

 

  •  

Extraordinary items outside the ordinary course of business, such as a gain
(provision) for the sale or acquisition of assets or a business, will be
excluded from MIP Adjusted EBITDA to the extent not included in budgeted MIP
Adjusted EBITDA; provided, however, the Committee may elect to include
extraordinary items to the extent of cash received. Exclusions will be approved
as of a reasonable date following the occurrence of such matter.

 

  •  

Amounts will be calculated in the business unit’s primary currency. In cases
where “currency exchange rates” have an impact on business unit earnings, the
exchange rate used to calculate budgeted MIP Adjusted EBITDA will be used to
calculate MIP Adjusted EBITDA in order to eliminate the effect of currency
exchange rate variations.

 

  •  

Accounting policy changes required by the U.S. Securities and Exchange
Commission or the U.S. Financial Accounting Standards Board that are approved
following the approval of budgeted MIP Adjusted EBITDA will not be utilized to
calculate MIP Adjusted EBITDA. Exclusions will be approved as of a reasonable
date following the occurrence of such change.

 

  •  

Inter-unit management fees in effect on the date the MIP Earnings Target is
approved by the Administrator will be included in MIP Adjusted EBTIDA.

 

  •  

Inter-unit royalty fees in effect on the date the MIP Earnings Target is
approved by the Administrator will be excluded from MIP Adjusted EBTIDA.

 

  •  

Vendor pricing credits will be included in MIP Adjusted EBITDA in the fiscal
year in which credits are earned, provided that the Company provides the
Committee with sufficient and quantifiable support relating to such credit
amounts if such credits are not included in the fiscal year-end financial
statements. Any vendor pricing credits included in MIP Adjusted EBITDA for a
fiscal year will be excluded from MIP Adjusted EBITDA in the following fiscal
year.

 

- 3 -



--------------------------------------------------------------------------------

EARNED BONUS DETERMINATION

An earned bonus will be 0% to 200% of the individual’s bonus target based on MIP
Adjusted EBITDA compared to the MIP Earnings Target, as shown below:

 

LOGO [g415498xbrl_ex108st083.jpg]

 

  •  

The bonus target is earned for achieving 100% of the applicable MIP Earnings
Target.

 

  •  

No bonus is earned for achieving less than 80% of the applicable MIP Earnings
Target.

 

  •  

50% of the bonus target is earned for achieving 80% of the applicable MIP
Earnings Target.

 

  •  

The maximum of 200% of the bonus target is earned for achieving 120% or more of
the applicable MIP Earnings Target.

 

  •  

There is a linear increase in the earned bonus from threshold to budget and from
budget to maximum, each based on the above graph.

 

  •  

Performance will be treated on an absolute basis (i.e., if the applicable MIP
Earnings Target is a loss of $100, then MIP Adjusted EBITDA of a loss of $90
would be deemed the achievement of 110% of MIP Earnings Target).

 

- 4 -



--------------------------------------------------------------------------------

The following sets forth a sample calculation if a participant has a salary of
$70,000 and a bonus target of 20%, and the MIP Adjusted EBITDA is 110% of the
MIP Earnings Target:

 

Salary

   $ 70,000   

Bonus Target

     20%, or $14,000   

MIP Adjusted EBITDA as a % of MIP Earnings Target

     110 % 

% of Bonus Target Earned

     150 % 

Earned Bonus in $

   $ 21,000      

 

 

 

The maximum amount payable to any participant with respect to an award under the
Plan in any fiscal year is $4,000,000.

NO SEPARATE INCENTIVE COMPONENTS FOR PARTICIPANTS

In your prior employment or otherwise, you may have participated in an incentive
program that included other subjective or critical performance measures such as:

 

•   Market Share

  

•   Sale of assets at an attractive price

•   Number or type of customers

  

•   Health and safety improvements

•   Quality

  

•   New sales/promotion tracking system

•   Customer satisfaction

  

•   New financial control system

•   New product introduction

  

•   Improved distribution system

AEP believes that everyone in the Company should be motivated to perform in the
best interests of the Company and that additional, subjective performance
measures are not necessary or appropriate for MIP purposes.

However, officers of the Company and the Administrator are authorized under the
Plan to reduce the earned bonus of any individual within a business unit whose
activities during the period has been counterproductive to the efforts of the
business unit or who has not, for other reasons, added to the profit making
goals of this Plan.

If you have any questions concerning this Plan, contact your manager or your
Human Resources Manager.

 

- 5 -



--------------------------------------------------------------------------------

ADMINISTRATIVE GUIDELINES

1. Base Salary for Bonus Calculations. A participant’s annual Base Salary in
effect for fiscal 20    , as reflected in the Company’s payroll records on
October 31, 20    will be used to calculate the earned bonus. For purposes of
clarity, no changes in annual Base Salary for fiscal 20    , whether implemented
on or prior to October 31, 20    , will be used to calculate the earned bonus.

2. Eligibility. Except as specified in paragraph 5 below, a participant must be
an active employee as of October 31, 20    (or a participant who voluntarily
terminates employment must be an active employee on the bonus payout date) to be
eligible to receive payment for an earned bonus under the Plan.

3. Pro Rata Bonus Eligibility. Eligibility for a pro rata bonus is detailed in
paragraphs 4, 5, and 6 below. A pro rata bonus will apply changes in bonus
targets and changes in performance goals on a pro rata basis. A pro rata bonus
will be earned only for all or none of a fiscal quarter. Further, a pro rata
bonus will be earned only if the applicable performance goal is satisfied for
the applicable fiscal year.

4. New Hires, Transfers or Promotions During the Plan Period. For all pro rata
matters in this paragraph, (i) effective dates as of the first through the
fifteenth of the first month in the fiscal quarter will result in the
participant being eligible for the Plan for the full fiscal quarter and
(ii) effective dates on or after the sixteenth day of the first month in the
fiscal quarter will result in the participant being eligible for the Plan in the
next full fiscal quarter.

For New Hires or participants added to the Plan in the first through third
fiscal quarters, the effective date will be the date of hire. Fourth fiscal
quarter New Hires are not eligible to be a participant in the Plan. For
Promotions and Transfers, the effective date will be the date of promotion or
transfer.

5. Termination During the Plan Period. If a participant’s employment is
terminated due to a Voluntary Termination, no bonus will be earned by or paid to
the participant.

If a participant’s employment is terminated due to an Involuntary Termination
due to unsatisfactory performance or cause (as determined by officers of the
Company or the Administrator), no bonus will be earned by or paid to the
participant. For purposes of this Plan, “cause” for termination includes
achieving business results at the expense of violations of laws, regulations or
Company policies and procedures.

If a participant’s employment is terminated due to an Involuntary Termination
due to job elimination or reorganization (as determined by officers of the
Company or the Administrator), the bonus will be earned and paid on a pro rata
basis. If the termination date is on or prior to the fifteenth of the last month
in the fiscal quarter, the participant’s bonus will exclude such fiscal quarter.
If the termination date is on the sixteenth through the last day of the last
month of the fiscal quarter, the participant’s bonus will include such fiscal
quarter. Bonus payments for such terminated employees will be made approximately
at the same time as they are made to other Plan participants who continue to
work for the Company through the end of the fiscal year.

 

- 6 -



--------------------------------------------------------------------------------

6. Death or Disability During the Plan Period. If a participant’s employment is
terminated due to death, the bonus will be earned and paid (to the estate of the
participant) on a pro rata basis. If the termination date is on or prior to the
fifteenth of the last month in the fiscal quarter, the participant’s bonus will
exclude such fiscal quarter. If the termination date is on the sixteenth through
the last day of the last month of the fiscal quarter, the participant’s bonus
will include such fiscal quarter. Bonus payments will be made approximately at
the same time as they are made to other Plan participants who continue to work
for the Company through the end of the fiscal year.

A participant’s disability of 30 calendar days or less will not have an impact
on the participant’s eligibility to earn a bonus under the Plan.

If a participant’s disability lasts more than 30 calendar days, then a bonus may
be earned only for fiscal quarters in which the participant works more than 60
calendar days.

7. Adding Participants to the Plan. New participants may be added to this Plan
during the fiscal year as recommended by the appropriate Vice President/Group
Manager and with the approval of the CEO and/or CFO (although new officers of
the Company may only be added to this Plan by the Administrator). The criteria
for participation will be based on both similar job classification as the list
of current participants in this Plan and a responsibility level commensurate
with the participant’s ability to influence goal outcomes. Approval will be
required for both the addition of a participant to the Plan and the proposed
participant’s bonus target.

8. Timing of Payments. Financial results will need to be finalized as
appropriate by the Company’s Vice President, Controller (or other person having
similar responsibilities) and the independent auditors before bonuses can be
calculated and paid. Further, no payments will be made unless and until the
Administrator certifies in writing or resolves to approve payments generally in
accordance with the Plan.

Earned bonuses will be paid in local currency as soon as possible after the end
of fiscal 20    , but no later than January 15, 20    .

9. All Plan Payments Subject to Discretion. Notwithstanding the attainment of
financial results, all earned bonuses under the Plan are subject to reduction or
elimination by the Administrator. For example, a reduction in any and all earned
bonuses may be made if earnings are achieved in ways that are considered
undesirable (such as reducing budgeted advertising expenditures to the detriment
of the business); see also, “—No Separate Incentive Components for
Participants.”

 

- 7 -